 1   Rene L. Valladares
     Federal Public Defender
 2   Nevada State Bar No. 11479
     Erin Gettel
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13877
 4   411 E. Bonneville Ave.
     Las Vegas, Nevada 89101
 5   (702) 388-6577
     Erin_Gettel@fd.org
 6
 7                               UNITED STATES DISTRICT COURT

 8                                     DISTRICT OF NEVADA

 9
     United States of America,                           Case No. 2:19-mj-00771-NJK
10
                    Plaintiff,                           First Stipulation to Continue
11                                                       Sentencing Hearing
            v.
12
     Michael Watson,
13
                    Defendant.
14
15          The parties jointly request that the Court vacate the February 26, 2020, sentencing
16   hearing and continue it for at least 45 days because:
17          1.      Defense counsel needs additional time to prepare for the sentencing hearing
18          2.      Mr. Watson is in custody and agrees to the continuance.
19
20          DATED: February 11, 2020.
21       Rene L. Valladares                                  Nicholas A. Trutanich
         Federal Public Defender                             United States Attorney
22
23        /s/ Erin Gettel                                  /s/ Rachel Kent
      By:____________________________                 By:_____________________________
24       Erin Gettel                                     Rachel Kent
        Assistant Federal Public Defender                Special Assistant United States Attorney
25       Counsel for Robert Ondrick                      Counsel for United States
26
 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     United States of America,                              Case No. 2:19-mj-00771-NJK
 4
                    Plaintiff,                              Order Granting First Stipulation to
 5                                                          Continue Sentencing Hearing
            v.
 6
     Michael Watson,                                            (Docket No. 34)
 7
                    Defendant.
 8
 9
            Based on the pending stipulation of counsel, the Court finds that good cause exists to
10
     continue the sentencing hearing in order to allow defense counsel additional time to prepare for
11
     sentencing. The Court therefore GRANTS the parties' stipulation. Docket No. 34.
12
            IT IS THEREFORE ORDERED that the sentencing currently scheduled for February
13
                                                         April 1, 2020, at
     26, 2020, at 8:00 a.m., is vacated and continued to ____________,     8:45ata.m.
                                                                        2020,     ______ .m.
14
                             11
            DATED: February ______, 2020.
15
16
17
                                                  Nancy J. Koppe
18
                                                  United States Magistrate Judge
19
20
21
22
23
24
25
26
